Detailed Action

1.	This Office Action is responsive to the Amendment filed 09/28/2021.  Claims 1-9 have been previously cancelled.  Claims 10, 19 and 28 have been amended.  Claims 10-29 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

2.	The terminal disclaimer filed on 09/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,079,914 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.    Claims 10, 12-19 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2009/0154556 A1), in view of Usuba et al. (US 2008/0080694 A1), hereinafter “KIM” and “Usuba” correspondingly.

5.    As to claim 10, KIM teaches a computer-implemented method of initiating real-time communications, comprising:
generating a data channel for real-time communication (i.e., when a codec for decoding the multimedia contents does not exist in the open codec player 150 of the user terminal, the open codec player 150 transmits profile information to the media server controller so as to receive the corresponding codec together with the multimedia contents, and downloads a transmission frame including the multimedia contents and the decoding codec from the transmission frame generator, inherently, a data channel is created for real-time communication of the transmission frame) (KIM, [0049] and [0055]);
automatically transferring a file using the data channel upon initiation of a call (i.e., when the profile information is transmitted from the open codec player 150 of the user terminal and the codec for decoding the multimedia content does not exist in the user terminal, the transmission frame including the multimedia contents and the decoding codec is [automatically] transmitted from the transmission frame generator 330 to the open codec player 150 of the user terminal) (KIM, [0117-0118]).
KIM does not explicitly teach “enabling use of the file during the call, the file being unusable following completion of the call”.
Usuba teaches that the CPU 11A in IP softphone apparatus 2A and the CPU 11B in IP softphone apparatus 2B simultaneously switch to the higher-priority codec program (i.e., the transferred codec program) to provide higher performance, e.g., better voice quality (i.e., enabling use of the file during the call) (Usuba, paragraphs [0058]). Usuba also teaches that after the call has been disconnected, the CPU 11B in the IP softphone apparatus 2B to which the new codec program was transferred deletes the transferred codec program by executing the terminal receiving program section 323B of its codec transfer program 32B (i.e., the file being unusable following completion of the call)” (Usuba, paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of “enabling use of the file during the call, the temporary use terminates upon completion of the call”, as disclosed by Usuba, into the teachings of KIM. One would be motivated to do so to enable the system to transfer/receive a best possible codec program to provide higher performance, e.g., better voice quality (Usuba, paragraph [0058]).

6.	As to claim 12, KIM-Usuba teaches the computer-implemented method of claim 10, further comprising: maintaining the data channel after transferring the file; transferring an additional file using the data channel (i.e., after receiving and storing the codec in the open codec database 180, the open codec player 150 can request and receive more contents and then decode and display the received contents using the downloaded codec in real time) (KIM, [0115]).

7.	As to claim 13, KIM-Usuba teaches the computer-implemented method of claim 10, wherein the call is an audio call or a video call (i.e., when the contents is streaming contents) (KIM, [0115]).  

8.	As to claim 14, KIM-Usuba teaches the computer-implemented method of claim 10, wherein the file expands a functionality of a browser during the call (i.e., the open codec player 150 decodes and displays the contents in real time using the downloaded codec) (KIM, [0040]).

9.	As to claim 15, KIM-Usuba teaches the computer-implemented method of claim 14, further comprising: enabling a modification of the expanded functionality of the browser (i.e., the open codec player 150 decodes and displays the contents in real time using the downloaded codec, wherein a codec in the form of a plugin can be downloaded and installed by a user to facilitate a streaming video session between a web browser and an enterprise system that utilizes a particular video compression format) (KIM, [0040]).
  
10.	As to claim 16, KIM-Usuba teaches the computer-implemented method of claim 10, wherein the file comprises software for a real-time application (i.e., the downloaded codec is a software for a real-time application) (KIM, [0040]).  


11.	As to claim 17, KIM-Usuba teaches the computer-implemented method of claim 10, wherein the file comprises software that defines an add-on feature for a browser (i.e., the open codec player 150 decodes and displays the contents in real time using the downloaded codec, wherein a codec in the form of a plugin can be downloaded and installed by a user to facilitate a streaming video session between a web browser and an enterprise system that utilizes a particular video compression format) (KIM, [0040]).  

12.	As to claim 18, KIM-Usuba teaches the computer-implemented method of claim 10, wherein the file comprises a video codec or an audio codec (i.e., the open codec player 150 decodes and displays the contents in real time using the downloaded codec, wherein a codec in the form of a plugin can be downloaded and installed by a user to facilitate a streaming video session between a web browser and an enterprise system that utilizes a particular video compression format) (KIM, [0040]).  

13.	As to claims 19 and 21-29, claims 19 and 21-29 are corresponding system and non-transitory computer-readable medium claims that recite similar limitations as of method claims 10 and 12-18 and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.

14.	Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM-Usuba and further in view of Tokunaga et al. (US 2007/0192472 A1), hereinafter “Tokunaga”.

15.	As to claim 11, KIM-Usuba teaches the computer-implemented method of claim 10, but does not explicitly teach “terminating the data channel after transferring the file”.
In an analogous art, Tokunaga teaches a method for downloading software including deleting the communication channel between the transmission device 41 and the transmission device 42 after completing the transfer of the software file from the transmission device 41 to the transmission device 42 (i.e., terminating the data channel after transferring the file) (paragraph [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of “terminating the data channel after transferring the file”, as disclosed by Tokunaga, into the teachings of KIM-Usuba. One would be motivated to do so to enable the system to transfer/receive a best possible codec program to provide higher performance, e.g., better voice quality (Usuba, paragraph [0058]).

16.	As to claim 20, claim 20 is a corresponding system claim that recites similar limitations as of method claim 11 and does not contain any additional limitations with respect to novelty and/or inventive steps; therefore, it is rejected under the same rationale.

Response to Arguments

17.	Applicant’s arguments, see pages 9-11, filed 09/28/2021, with respect to the rejection of claim 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over KIM in view of Usuba et al. (US 2008/0080694 A1).


Conclusion

18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG N NGUYEN/
Primary Examiner, Art Unit 2441